DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 20, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claim 1 is canceled.
Claim Rejections - 35 USC § 112
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Amendment received on June 20, 2022.
Double Patenting
The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,786 (herein, “the ‘786 patent), made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Terminal Disclaimer received on June 10, 2022.
The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,017,335 (herein, “the ‘335 patent), made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Terminal Disclaimer received on June 10, 2022.
The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,563,256 (herein, “the ‘256 patent), made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Terminal Disclaimer received on June 10, 2022.
The rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,754,429 (herein, “the ‘429 patent”); claims 1-17 of U.S. Patent No. 9,297,043 (herein, “the ‘043 patent”); claims 1-17 of U.S. Patent No. 9,017,945 (herein, “the ‘945 patent”); claims 1-15 of U.S. Patent No. 8,247,177 (herein, “the 177 patent”) made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Terminal Disclaimer received on June 10, 2022.
The rejection of claim 21 on the ground of nonstatutory double patenting as being unpatentable over the claims of all of the patent documents cited in the above obvious-type double patenting rejections, made in the Office Action mailed on March 24, 2022 is withdrawn in view of the Terminal Disclaimer received on June 10, 2022.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 17-20 drawn to non-elected invention, non-elected with traverse must be canceled. 
Because Applicants’ elected invention (for prosecution) was drawn to a method not a product, the presently withdrawn invention (the product) is not eligible for rejoinder under In re Ochiai.  Applicants have been advised of this fact in the Non-Final Rejection mailed on March 24, 2022 (see page 3).
Cancelation is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 27, 2022
/YJK/